     Case 2:18-cv-01493-GMN-DJA Document 78
                                         77 Filed 05/12/20
                                                  05/11/20 Page 1 of 4



 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     STOVALL & ASSOCIATES
 4   2301 Palomino Lane
     Las Vegas, NV 89107
 5   Telephone: (702) 258-3034
 6   E-service: court@lesstovall.com
     Attorney for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
 9                                     DISTRICT OF NEVADA

10   ROBERT BARCELON, an individual      )
                                         )               Case no.: 2:18-cv-01493-GMN-DJA
11
                          Plaintiff,     )
12          Vs.                          )
                                         )
13   LANDFORCE CORPORATION               )
     Individually; ALBERT LEON HARRIS,   )
14
     Individually; DOES I-X and ROE      )
15   CORPORATIONS I-X, inclusive,        )
                                         )
16                        Defendants.    )
17   ____________________________________)

18    PLAINTIFF’S MOTION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ FOUR
            MOTIONS FILED WITH THE COURT AS DOCUMENTS 68, 69, 70, 71
19                               (Third Request)
20
            COMES NOW Plaintiff, by and through his attorneys, STOVALL & ASSOCIATES, and
21
     hereby files unopposed motion to Extend Time to respond to Defendants’ four motions filed on
22
23   April 16, 2020 as documents 68, 69, 70, 71 from May 11, 2020 to May 12, 2020.

24   ///
25   ///
26
     ///
27
28



                                               Page 1 of 4
     Case 2:18-cv-01493-GMN-DJA Document 78
                                         77 Filed 05/12/20
                                                  05/11/20 Page 2 of 4



 1            This motion is based upon the pleadings and papers on file herein, the Memorandum of
 2   Points and Authorities attached hereto, and any oral argument this Court may entertain at the
 3
     hearing of this Motion.
 4
              Dated this 11th day of May 2020.
 5                                                                STOVALL & ASSOCIATES
 6
                                                                  /s/ Ross Moynihan
 7                                                                ________________________
                                                                  ROSS H. MOYNIHAN, ESQ.
 8
                                                                  Nevada Bar No. 11848
 9                                                                2301 Palomino Lane
                                                                  Las Vegas, Nevada 89107
10                                                                Attorney for Plaintiff
11
12
13
14
         DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF PLAINTIFF’S
15
              MOTION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ MOTIONS
16
17            ROSS MOYNIHAN, declares and states as follows:

18            1.     I am an attorney at the Law Office of Stovall & Associates, counsel for Plaintiff,
19   and am licensed to practice law in the State of Nevada.
20
              2.     On April 16, 2020 defendants filed four motions with oppositions due on April
21
     30, 2020.
22
23            3.     Plaintiff requested two extensions of time to respond to the motions, the first from

24   April 30 to May 4, 2020 and the second from May 4 to May 11, 2020.

25            4.     Both extensions were agreed to by the defendants and were then ordered by the

26   court.

27            5.     Plaintiff requires an additional day to May 12, 2020 to complete the oppositions.

28



                                                   Page 2 of 4
     Case 2:18-cv-01493-GMN-DJA Document 78
                                         77 Filed 05/12/20
                                                  05/11/20 Page 3 of 4



 1          6.      The oppositions have required plaintiff’s counsel to review all the authorizations
 2   for records that plaintiff has provided to the defendants, requests that the defendants have made
 3   for authorizations, subpoenas that defendants have served, the extensive records that the
 4   defendants have received in response to their subpoenas, objections that plaintiff has made to the
 5   defendants’ subpoenas, and other documents. This work has taken a considerable amount of time
 6   and was delayed due to a pandemic-related office staff reduction.
 7          7.      Plaintiff did not have the opportunity to contact defendants’ counsel to request
 8   this additional one day extension prior to the filing of this motion.
 9          8.      This motion is not made for the purposes of fraud or delay.
10          9.      I declare under penalty of perjury that the foregoing is true and correct.
11
            DATED this 11th day of May 2020.
12
                                                                   /s/ Ross Moynihan
13                                                                 ROSS MOYNIHAN, ESQ.
14
15
16
17                       MEMORANDUM OF POINTS AND AUTHORITIES

18          FRCP 6(b) states:
19          (b) Extending Time.
            (1) In General.
20          When an act may or must be done within a specific time. The court may, for good
            cause, extend the time:
21                  (A)     with or without motion or notice if the courts acts, or if a request is
                            made, before the original time or its extension expires; or
22                  (B)     on motion made after the time has expired if the party failed to act
23                          because of excusable neglect.

24          LRIA6-1 states in pertinent part:

25          (a)     A motion or stipulation to extend dime must state the reasons for the
                    extension requested and must inform the court of all previous extension of
26                  the subject deadline the court granted.
                    ...
27
            (c)     A stipulation or motion to seeking to extend the time to file an opposition
28                  or reply to a motion, or to extend the time fixed for hearing a motion ,
                    must state in its opening paragraph the filing date of the subject motion or
                    the date of the subject hearing.


                                                    Page 3 of 4
     Case 2:18-cv-01493-GMN-DJA Document 78
                                         77 Filed 05/12/20
                                                  05/11/20 Page 4 of 4



 1
            Based upon the declaration of counsel, good cause exists for the extension of plaintiffs’
 2
     time from May 11, 2020 to May 12, 2020 to respond to the defendant’s motions filed as
 3
 4   documents 68, 69, 70, 71 and plaintiff requests that the court grant this unopposed motion.
 5          Dated this 11th day of May 2020.
 6
                                                                 STOVALL & ASSOCIATES
 7
                                                                 /s/ Ross Moynihan
 8                                                               ROSS H. MOYNIHAN, ESQ.
 9                                                               Nevada Bar No. 11848
                                                                 2301 Palomino Lane
10                                                               Las Vegas, Nevada 89107
                                                                 Attorney for Plaintiffs
11
         IT IS SO ORDERED.
12
13       DATED: May 12, 2020

14                              ____________________________
15                              Daniel J. Albregts
                                United States Magistrate Judge
16
                                     CERTIFICATE OF SERVICE
17
18          I HEREBY CERTIFY that on the 11th day of May 2020, service of the foregoing

19   Plaintiff’s Motion to Extend Time was made this date through the court’s electronic filing system
20
     to the following:
21
     Bauman Loewe Witt & Maxwell, PLLC
22   Michael C. Mills, Esq.
23   3650 N. Rancho Dr., Ste. 114
     Las Vegas, NV 89130
24   Attorney for Defendant Albert Harris
25
26                                                /s/ Ross Moynihan
                                                  An employee of STOVALL & ASSOCIATES
27
28



                                                  Page 4 of 4
